           Case 6:19-cv-00167-ADA Document 49 Filed 08/07/19 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 Digital Retail Apps, Inc.,
                                                     Civil Action No.: 6: 19-cv-OO 167-ADA
                Plaintiff,
 V.                                                           iisjiieiwim :   1(t)1ii

 H-E-B Grocery Company, LP,
                                                             Jury Trial Demanded
                Defendant.



STIPULATED ORDER REGARDING ELECTRONICALLY STORED INFORMATION


       The parties, by and through their undersigned counsel, and subject to the approval of the

Court, hereby agree as follows regarding the production of electronically stored information

("ESI"):

       1.      Purpose. This Order will govern discovery of ESI in this case as a supplement to

the Federal Rules of Civil Procedure, this Court's Local Rules and Standing Orders, and any other

applicable orders and rules

       2.      Cooperation.    The parties are aware of the importance the Court places on

cooperation and commit to cooperate in good faith throughout the matter consistent with this

Court's Local Rules and Standing Orders.

       3.      Modification. This Order may be modified for good cause. If the parties cannot

resolve their disagreements regarding such modifications, the parties shall submit their competing

proposals and a summary of their dispute to the Court.

       4.      Preservation. The parties acknowledge that they have an obligation and duty to

take reasonable and proportional steps to preserve discoverable information in their possession,
           Case 6:19-cv-00167-ADA Document 49 Filed 08/07/19 Page 2 of 11




 custody, or control. To reduce the costs and burdens of preservation and to ensure proper ESI is

 preserved, the parties agree that:

                   a.     Only ESI created or received between June      1,   2011 and February 19, 2019

need be preserved.

                   b.     The parties agree that the following sources of data are not reasonably

accessible and they do not need to preserve them: backup media, digital voicemail, instant

messages that are not ordinarily printed or maintained in a server dedicated to instant messaging,

text messages, and automatically saved versions of documents. The parties agree that data from

these sources could contain relevant information, but under the proportionality factors they should

not be preserved.

                   c.     Absent a showing of good cause by the requesting party, the parties shall

not be required to modify, on a going-forward basis, the procedures used by them in the ordinary

course of business to back up and archive data; provided, however, that the parties shall preserve

the non-duplicative discoverable information currently in their possession, custody, or control.

         5.        Format of Production.

                   a.     General. To the extent possible, ESI shall be produced in single page

Group IV TIFF format at a resolution of at least 300 dots per inch (dpi). Single page TIFF images

should be named according to the unique Bates number, followed by the extension ".TIF"

Original document orientation should be maintained       (i.e.,   portrait to portrait and landscape to

landscape). Each production shall include Relativity-compatible load file(s) that indicates the

beginning and ending of each document. The load file should be an ASCII delimited data file (.txt,

dat, or .csv) that can be loaded into commercially acceptable database software                   (e.g.,


Concordance). The first line of each text file must contain a header identifying each data field

name   (i.e.,   header row). Each document within the database load file must contain the same
           Case 6:19-cv-00167-ADA Document 49 Filed 08/07/19 Page 3 of 11




number of fields as defined in the header row. If a document is more than one page, the unitization

of the document and any attachments and/or affixed notes shall be maintained as they existed in

the original document. ESI shall be produced in their original color.

               b.      Text Files. For each document originating in electronic format, a text file

containing the full text of each document should be provided along with the image files and

metadata. Text of native files should be extracted directly from the native file. The text file should

be named according to the unique Bates number, followed by the extension ".TXT". The parties

agree that the full text and/or OCR of any document will not be contained within a database load

file, but rather as a standalone file with each text file containing an entire document as they are

defined.

               c.      Hard Copy Documents. All black and white hard copy documents will be

scanned and produced in electronic form. The hard copy documents shall be converted to single

page TIFF images and produced following the same protocol set forth herein or otherwise agreed

to by the parties. Images of all file labels, file headings, and file folders associated with any hard

copy document will be produced with the images of the hard copy documents. Document breaks

for paper documents shall be based on Logical Document Determination (or "LDD"), rather than

on physical document breaks. The database load file shall include the following fields:

BEGBATES,           ENDBATES,           BEGATTACH,             ENDATTACH,             CUSTODIAN,

CONFIDENTIALITY, REDACTED, and CD VOLUME.

               d.      Native files. Files that are not easily converted to image format, such as

Excel, audio, video, and database files, should be produced in native format. The parties agree

that when producing a native file, they will include a TIFF image as a placeholder for the file to

represent the file in the production set. The TIFF image placeholder for a native file should be

branded with a unique Bates number and state "DOCUMENT PRODUCED IN NATIVE


                                                  3
           Case 6:19-cv-00167-ADA Document 49 Filed 08/07/19 Page 4 of 11




FORMAT" on the TIFF image. The native file should then be renamed to match the Bates number

assigned to the document with its original file extension. The filename field produced in the

production load file that reflects the original metadata should maintain the original file name. To

the extent a file is produced in native format, the file must also be produced according to the

provisions set forth in the parties' Stipulated Protective Order (Dkt. 43).

               e.      Metadata fields and processing. Each of the metadata and coding fields

set forth in the below table that can be extracted shall be produced for each document. The parties

are not obligated to manually populate any of the fields in the table         if such fields cannot be
extracted from a document, with the exception of the following: BEGBATES, ENDBATES,

BEGATTACH,          ENDATTACH,          CUSTODIAN,         CONFIDENTIALITY,             REDACTED,

OTHER_CUSTODIAN, and CDVOLUME. The parties agree that the OTHER_CUSTODIAN

field should be populated by the party or the party's vendor to identify other custodians in

possession of the document before deduplication was applied to the data set. The parties will make

reasonable efforts to ensure that metadata fields automatically extracted from the documents are

correct.

                   Field Name                Field Description
               3EGBATES        3eginning Bates number as stamped on the
                               )roduction image
                NDBATES          nding Bates number as stamped on the
                               )roduction image
               3EGATTACH        'irst production Bates number of the first
                               locument in a family
                NDATTACH         ast production Bates number of the last
                               locument in a family
               CUSTODIAN       ndividual from whom the documents
                               )riginated
               OTHER_CUSTODIAN ndividual(s) that had electronic files
                               hat were removed due to de-
                               luplication
               )OCTYPE         )escription of document (Email,
                               \ttachment, Edoc, Hard Copy)
            Case 6:19-cv-00167-ADA Document 49 Filed 08/07/19 Page 5 of 11




                EXTENSION                   haracters of the filename indicating the
                                          elevant program used to open the file (file
                                          xtension)
                E-IASHVALUE               'he MD5 or SHA-1 hash value.
                .TATWEL1NK                 1ative File Link for agreed upon native
                                          lies, if applicable (for example Excel files)

                SUBJECT                  Jubject line of email
                DATESENT                  )ate email was sent (format:
                                           1MIDD/YYYY)
                TIMESENT                 fime email was sent
                TO                        tll recipients that were included on the

                                         'To" line of the email
                PROM                     [he name and email address of the sender
                                         )f the email
                CC                       Ml recipients that were included on the
                                         'CC" line of the email
                3CC                      Ml recipients that were included on the
                                         'BCC" line of the email
                AUTHOR                     ny value populated in the Author field of
                                         :he document properties
                 ILENAME                  ilename of an electronic document,
                                         .00se files and attachments to email.
                DATEMOD                  )ate an electronic
                                         locument was last modified
                                         :format: MMJDD/YYYY)
                EATECREATED              Date the document was created (format:
                                          AM/DD/YYYY)
                FEDACTED                 'Yes" should be populated if a document
                                          ontains a redaction.
               CONFIDENTIALITY           [he confidential designation should be
                                         )opulated.
               CDVOL                     [he Production CD volume name.

                f.     Further production. The parties reserve the ability to request other file
types be produced in native form or another reasonably usable or color form upon review of the

other party's production, as well as their rights to object to any such request.

       6.       Documents Protected From Discovery.

                a.     Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-

product-protected document, whether inadvertent or otherwise, is not a waiver of privilege or

protection from discovery in this case or in any other federal or state proceeding. For example,
         Case 6:19-cv-00167-ADA Document 49 Filed 08/07/19 Page 6 of 11




 the mere production of privileged or work-product-protected documents in this case as part of a

mass production is not itself a waiver in this case or in any other federal or state proceeding.

                b.      In the event the receiving party receives a document that it reasonably

believes may be covered by the attorney-client privilege or work product doctrine, the receiving

party shall immediately notify the producing party of the producing party's potential inadvertent

disclosure of privileged or work product information and identify the document by Bates number.

The receiving party shall also immediately cease all access to and reproduction of the document

that may have been inadvertently disclosed and notify all others under its supervision or control

who have access to the document to immediately do the same. The producing party shall confirm

within five (5) business days whether it claims the document is protected by the attorney-client

privilege andlor work product doctrine. If the producing party makes such a claim, the receiving

party shall destroy all copies of the document within five (5) business days of receiving the

producing party's claim of privilege or work product protection and notify all others under its

supervision or control who have a copy of the document to immediately do the same. The

producing party shall subsequently log the document over which it claims protection on a privilege

log.

               c.      In the event of inadvertent disclosure discovered by the producing party, the

producing party shall immediately provide notice of such inadvertent disclosure, identifying the

allegedly protected document by Bates number. The receiving party shall return or confirm in

writing that it has destroyed all information identified by the producing party pursuant to this

paragraph and notified all others under its supervision or control to do the same within five (5)

business days of the date of the notice.

               d.      The receiving party reserves all rights to challenge any claim of privilege

made pursuant to Paragraphs 6(b) or 6(c). The receiving party shall not use the content of ESI that
         Case 6:19-cv-00167-ADA Document 49 Filed 08/07/19 Page 7 of 11




the producing party asserts is protected by any applicable privilege or doctrine, or the fact of

inadvertent production, to challenge the protection asserted. Challenging a claim of privilege

under this paragraph does not supersede or otherwise affect a party's obligation to destroy a

document over which a party has asserted a claim of privilege or work product. If a party

successfully challenges a privilege or work product claim under this paragraph, the producing

party shall reproduce the document.

               e.      Attorney-client communications or attorney work product that post-date the

filing of the complaint need not be placed on a privilege log. Communications may be identified

on a privilege log by category, rather than individually, if appropriate.

       7.      ES! Search and Production Protocol

               a.      General IESI production requests under Federal Rules of Civil Procedure 34

and 45 shall not include email or other forms of electronic correspondence (collectively "email").

To obtain email, parties must propound specific email production requests. Non-email ESI,

including electronic files, shall be collected for each individual likely to have relevant ESI from

the personal computers, network resources, and other electronic devices that those individuals use

for work purposes except for mobile phones.

               b.      The parties shall meet and confer to reach agreement on a reasonable list of

custodians for purposes of collection, review, and production of email. Within 14 days of the

Markman hearing, each party shall provide a proposed list        of individual custodians who are

knowledgeable about and were involved with the following subjects in this case:

                               the asserted patents (including conception, reduction to practice,

                               diligence in reduction to practice, and prosecution);
         Case 6:19-cv-00167-ADA Document 49 Filed 08/07/19 Page 8 of 11




                                development, design, operation, use, marketing and sales of any

                                product alleged by DRA to practice any claim of the asserted

                                patents;

                                the first public disclosure, use, sale, and/or offer for sale of the

                                claimed inventions;

                       .        the first disclosure by a named inventor of the claimed invention to

                                any other person;

                                the development, design, and operation of the accused product(s);

                       .        sales and marketing of the accused product(s); and

                       .        other damages-related information, including comparable licenses.

               c.      Email production requests shall identify specific custodians and time

frame(s) to be searched.

               d.      Each requesting party shall limit its email production requests to a total of

five custodians per producing party for all such requests. The parties may jointly agree to modify

this limit without the Court's leave. The Court shall consider contested requests for additional

custodians, upon a showing of good cause.

               e.      Each requesting party shall limit its email production requests to a total of

five (5) search queries per custodian per party. The parties may jointly agree to modify this limit

without the Court's leave. The Court shall consider contested requests for additional search queries

per custodian, upon a showing of good cause.

               f.      Search    queries   shall be narrowly tailored       to   particular   issues.

Indiscriminate terms used in search queries, such as the producing company's name or its product

name, are inappropriate unless combined with narrowing search criteria that sufficiently reduce

the risk of overproduction.     A conjunctive combination of multiple words or phrases (e.g.,
              Case 6:19-cv-00167-ADA Document 49 Filed 08/07/19 Page 9 of 11




"computer" and "system," "computer" w/x "system," "computer" but not "system") narrows the

search and shall count as a single search query. A disjunctive combination of multiple words or

phrases (e.g., "computer" or "system") broadens the search and thus each word or phrase shall

count as a separate search query unless they are variations of the same word. Use of narrowing

search criteria (e.g., "and," "but not," "w/x") is encouraged to limit the production and shall be

considered when determining whether to shift costs for disproportionate discovery. Should a party

request search queries beyond the limits agreed to by the parties or granted by the Court pursuant

to this section, the producing party may decline to respond or request that the producing party bear

all costs caused by such additional discovery.

                  g.     If a producing party determines, either upon receipt or thereafter, that one

or more proposed search queries results or will likely result in an unduly burdensome quantity of

excessive or irrelevant information ("false hits"), the producing party shall promptly contact the

requesting party to request a reassessment of the proposed search query, and the parties shall meet

and confer in good faith to discuss ways to limit the number of false hits, such as application of

further negative search restrictions (e.g., if a single search was for "chip" and ninety percent of the

resulting documents came from the irrelevant term "potato chip," a negative limitation to ignore

documents only returned as a result of "potato chip" may be applied to remove these documents).

The party receiving production shall not unreasonably oppose such further restrictions designed to

filter nonresponsive search results.

                  h.     The parties shall produce email attachments sequentially after the parent

email.

         8.       Technology Assisted Review. Nothing in this Order prevents the parties from

agreeing to use technology assisted review and other techniques insofar as their use improves the

efficacy of discovery.
        Case 6:19-cv-00167-ADA Document 49 Filed 08/07/19 Page 10 of 11




       9.     Encryption. Industry-standard encryption tools and practices must be used when

transferring confidential or attorneys' eyes only data between parties. The parties may serve

pleadings, discovery, motions and supporting documents, and expert reports containing attorneys'

eyes only information to only each other by standard email.

       10.    Cost Shifting. A party's meaningful compliance with this order and efforts to

promote efficiency and reduce costs will be considered in cost-shifting determinations.

       Dated at Waco, Texas, this            day of                          ,   2019

                                             BY THE COURT:



                                             ALAND.ALBRIGHT
                                            UNITED STATES DISTRICT COURT




                                               10
       Case 6:19-cv-00167-ADA Document 49 Filed 08/07/19 Page 11 of 11




STIPULATED AND AGREED TO:


By: Is/Robert R. Brunelli                            By: Is/Joseph P. Reid
   Jeffrey G. Toler                                      Thomas N. Millikan, Pro Hac Vice
   Texas Bar No. 24011201                               Texas State Bar No. 24105276
   jtoler@tlgiplaw.com                                   California State Bar No. 234430
   Benjamin R. Johnson                                  TMillikan@perkinscoie.com
   Texas Bar No. 24065495                               Joseph P. Reid, (Admitted pro hac vice)
   bjohnson@tlgiplaw.com                                California State Bar No. 211082
   Aakash Parekh                                        JReidperkinscoie.com
   Texas Bar No. 24059133                               PERKINS COlE LLP
   aparekh@tlgiplaw.com                                 11452 El Camino Real, Suite 300
   TOLER LAW GROUP, PC                                  San Diego, CA 92130-2080
   8500 Bluffstone Cove
   Suite A201                                           Skyler M. Howton
   Austin, TX 78759                                     Texas State Bar No. 24077907
   (512) 327-5515                                       SHowton@perkinscoie.com
                                                        PERKJNS COlE LLP
Todd P. Blakely (Admitted pro hac vice)                 500 N. Akard Street, Suite 3300
         tblakely@sheridanross.com                      Dallas, TX 7520 1-3347
Robert R. Brunelli (Admitted pro hac vice)
         rbmnelli@sheridanross.com                   Attorneys for Defendant H-E-B Grocery
Matthew C. Holohan (Admitted pro hac vice)           Company, LP
         mholohan@sheridanross.com
Tara K. Hawkes (Admitted pro hac vice)
         thawkes@sheridanross.com
SHERIDAN ROSS P.C.
1560 Broadway, Suite 1200
Denver, CO 80202
Telephone:       303-863-9700
Facsimile        303-863-0223
litigation@sheriddanross.com

Attorneys for Plaintiff Digital Retail Apps, Inc.




                                                11
